Order, Supreme Court, New York County (Diane Lebedeff, J.), entered January 18, 1995, which granted plaintiffs motion to reargue a prior order which, inter alia, granted defendant’s motion for summary judgment, and, upon reargument, denied such mo*498tion for summary judgment, and order, same court and Justice, entered April 6, 1995, which denied defendant’s motion to compel the depositions of plaintiff and nonparty witnesses, unanimously affirmed, without costs.
Plaintiff’s motion for reargument was timely (see, Delcrete Corp. v Kling, 67 AD2d 1099), and properly granted. The motion for summary judgment was properly denied on the ground that issues of fact exist including, inter alia, whether a prospective purchaser produced by plaintiff had reached agreement on the essential terms of the contract with the seller (see, Fogel v Rob Realty, 204 AD2d 135), such that plaintiff was entitled to a brokerage commission (see, Mosely Assocs. v New Yorker Mag., 135 AD2d 456). The court did not improperly refuse to compel the depositions defendants seek absent a reasonable excuse for not having undertaken such activity before the case was put on the calendar or a showing of subsequently developing unusual or unanticipated circumstances (see, Price v Bloomingdale’s, 166 AD2d 151). Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.